September 26, 1769. Bill sets forth two bonds given to plaintiff by Jacob Loock-erman of St. John’s Parish, Georgia; Loockerman’s proof of insolvency and as*570signment of real and personal property to William Swinton in trust for Swinton, Forbes and Company, Francis Arthur and Company; sale of property by Swinton and his receiving bonds in payment; assignment of Swinton’s share of business of Swinton, Forbes and Michie; collection by Forbes and Michie of amount due on bonds; failure of Forbes and Michie to turn over proportionate part to plaintiffs. Bill seeks an accounting. Also subpoena, Loockerman’s bonds, and letter of Gordon to Swinton in regard to sale of land.
Rutledge for plaintiffs.
October 3, 1769. Order for attachment against Forbes for failure to appear.
(Bundle 1767-1770)